Title: From George Washington to Major General Israel Putnam, 6 October 1778
From: Washington, George
To: Putnam, Israel


          
            Sir.
            Head Quarters Fish kill 6th Otbr 1778
          
          Colonel G. V. Schaick advises me in a letter of this date, that he is “this moment informed, that, a ship, a tender and a galley are standing up the river—they were seen off Tallers point about ten O’clock this morning under sail. I have sent off a party of fifty men well officered to bring off a number of boats laying at Kings ferry.”
          You will give your attention to this information of the Colonels encrease your vigilance on the river and respect every thing which may add to the security of your important post. I am Sir your most hble.
        